Citation Nr: 1739229	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.
   
3.  Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Board remanded the appeal.  


FINDINGS OF FACT

1.  In May 1991, the RO denied service connection for a left knee and low back disorder.  The Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the May 1991 rating decision does not relate to unestablished facts necessary to substantiate the claims for service connection for a left knee and low back disorder and does not raise a reasonable possibility of substantiating the claim.

3.  Degenerative arthritis of the right knee did not have onset in service or within a year thereof, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of entitlement to service connection for left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Claims to Reopen

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 ; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection was denied for a left knee disability and a low back disability in a May 1991 rating decision.  Service connection was denied based because evidence did not establish a chronic left knee or back condition was incurred in service or within one year thereof.  Because the Veteran did not submit a notice of disagreement to the May 1991 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  No new and material evidence pertinent to the claim was constructively or physically of record within one year of the May1991 determination.  38 C.F.R. § 3.156  (b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

In November 2008, the Veteran sought to reopen his claim.  

At the time of the last final rating decision, the evidence included service treatment records, post-service private medical records, and a December 1990 VA radiographic consultation report.

Evidence associated with the file since the RO's May1991 rating decision includes VA treatment records, SSA records, a report from a March 2009 VA examination report, statements from the Veteran and his representative, and internet articles about knee sprain and patellofemoral arthritis.  

The SSA records show complaints of low back pain since the 1980s following a work injury.  None of the newly submitted evidence suggests that the current left knee and low back disorders were incurred in or are related to service.  As such, the evidence is not new and material and the claims are not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II. Service Connection 

Establishing service connection for a claimed disorder, and therefore entitlement to disability benefits, generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet.App. 247, 253 (1999).

A veteran also may establish entitlement to disability benefits for a chronic disorder listed in 38 C.F.R. § 3.309(a), which includes arthritis, by demonstrating a "continuity of symptomatology."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. §3.303(b) (2016).  Continuity of symptomatology, the Court has stated, may be established by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the nexus element; it is presumed.  Id.  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau, 492 F.3d at 1372, 1376-77. 

The Veteran seeks service connection for a right knee disability.  

With respect to an in-service event or injury, the Veteran's service treatment records document several complaints and treatment for right knee pain.  In December 1973, the Veteran reported that he was awakened with right knee pain.  A medical assessment showed a right knee strain.  In May 1974, service treatment records showed complaints of knee pain for which medication treatment was provided.  His assessment showed inflamed ligaments.  In June 1974, the Veteran complained of right knee pain after physical training.  His physical examination showed full range of motion with some pain but no swelling.  A medical assessment showed a right knee sprain.  In February 1975, the Veteran complained of right knee pain after jumping off a truck.  A physical assessment showed evidence of a mild strain of the right knee.  In September 1975, his separation examination showed no abnormalities in his lower extremities.  

Post-service, complaints of right knee pain are noted beginning in the mid to late 1980s.  In December 1990, a radiographic consultation report showed no significant pathology of the knees.  The Veteran was diagnosed with moderate right knee degenerative arthritis at a VA examination in March 2009.  

A VA examination was provided in May 2016 pursuant to the Board's April 2015 remand.  The VA examiner provided a diagnosis of degenerative disease of the right knee and opined that such disability is less likely than not incurred in or otherwise related to the Veteran's active service.  The VA examiner explained that the Veteran's degenerative disease of the right knee is the natural process of aging and appropriate for his age.  The examiner also noted that there was no evidence of a serious injury or chronic condition of the right knee during service or post-service and the Veteran's September 1975 separation examination showed his knee was normal.

Based on the relevant evidence, service connection for a right knee disability is not warranted.  

As noted, the service treatment records do not establish a diagnosed right knee disorder in service.  The May 2016 VA examiner was familiar with the Veteran's clinical history and provided a well-reasoned explanation for his unfavorable nexus opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent evidence to the contrary.  

The Veteran asserts his right knee disability had its onset in service.  Although lay persons, such as the Veteran, are competent to report objective signs and symptoms, such as right knee pain he does not possess any specialized training to be able to diagnose arthritis or determining its etiology.  This is a complex medical question that requires medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, his lay statements regarding etiology are not competent and afforded little probative value.

The evidence also does not establish right knee arthritis manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  A September 1975 service treatment record noted that right knee X-rays were negative and the separation examination indicated no abnormalities of the lower extremities.  There is no other medical evidence of right knee arthritis until many years after service discharge.  

With regard to a continuity of symptomatology, the evidence of record does not establish evidence of continuous symptoms after service.  38 C.F.R. § 3.303 (b).  The normal separation examination weighs against continuity.  The Board also notes that initial post-service right knee complaints and treatment were nearly ten years after separation from service.  Prior to this time, the record is reflects complaints related to other conditions, but is silent for complaints of right knee problems.  Thus, credible evidence of continuity of symptomatology is not established.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved and service connection for a right knee disorder is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

New and material evidence has not been submitted and the claim for service connection for a left knee disorder is not reopened.  

New and material evidence has not been submitted and the claim for service connection for a low back disorder is not reopened.  

Service connection for a right knee disorder is denied. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


